


Exhibit 10.2


BIG LOTS EXECUTIVE SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION
ACKNOWLEDGEMENT & AGREEMENT


The undersigned employee (the “Employee”) of a subsidiary or an affiliate of Big
Lots, Inc. (the “Employer”), in consideration for being offered eligibility to
participate in the Big Lots Executive Severance Plan (the “Plan”) and Summary
Plan Description, hereby acknowledges and agrees that:
•
The Employee has received a copy of the Plan;

•
The Employee agrees to be bound by the terms of the Plan, including, but not
limited to, the restrictive covenants contained therein, which include both
non-competition and non-solicitation restrictions;

•
[The Employee agrees that Section IV.H of the Plan provides for no duplication
of benefits and to the extent the Employee is eligible for benefits under the
Plan and under the Employee’s Employment Agreement (as defined in the Plan), the
Employee will be entitled to the greater of the benefits payable under the Plan
or the Employment Agreement, subject in all respects to the eligibility
requirements of the Plan and the restrictive covenants contained therein;]

•
For purposes of the Plan’s non-competition restriction, the Employee and
Employer agree that, the term “Competitor” means any entity engaged in the same
business as the Group Business (as defined in the Plan), including, without
limitation, [●], and any successor, parent or subsidiary of any of the
foregoing;

•
Except as otherwise provided in the CIC Agreements (as defined in the Plan) [and
the Employment Agreements], the Employee and Employer agree that the Plan
supersedes and replaces any and all prior arrangements, agreements, policies,
plans, or understandings, whether written or oral, between the Employee and the
Employer (or any predecessor thereto) regarding severance, separation,
termination, change in control, or similar types of benefits or pay, including
without limitation any employment agreement;

•
The Employee agrees that the Employee’s entitlement (if any) to any of the types
of benefits or pay described in the Plan shall be governed solely by the terms
of the Plan; and

•
The Employee agrees that the Plan does not create a contractual guarantee of
employment, either implied or expressed [, and that the Employee is an at-will
employee, which means that either the Employer or the Employee can terminate the
Employee’s employment at will, with or without Cause (as defined in the Plan),
for any or no reason, at any time, with or without notice].



Agreed and Acknowledged By:


 
 
 
 
Employee Signature
 
Employee Printed Name
 
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
Employee Officer Signature
 
Employee Officer Printed Name
 
 
 
 
 
 
 
 
 
Date
 
Employee Officer Title
 





